Citation Nr: 0740868	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of venereal 
disease, other than condylomata acuminata.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1967 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2005, the veteran testified at a hearing 
at the RO before the undersigned Veterans Law Judge.  In June 
2006, the Board remanded this issue for further evidentiary 
development.


FINDING OF FACT

The preponderance of the objective medical evidence fails to 
establish a link between any current venereal disease, other 
than condylomata acuminata, and any incident of or venereal 
disease in the veteran's active military service, or his 
service-connected condylomata acuminata.


CONCLUSION OF LAW

Residuals of venereal disease, other than condylomata 
acuminata, were not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In July 2006 and January 2007, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the contents of the July 2006 and 
January 2007 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a May 2007 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that he has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Factual Background

Service medical records show that the veteran received 
treatment on multiple occasions for lesions and rashes of the 
genitalia.  In September 1976 he was treated for venereal 
infection and associated condylomata acuminata, and was 
hospitalized in April 1977 for excision and fulguration.  

By August 1979 rating decision, the RO granted service 
connection for condylomata acuminata, and assigned a 0 
percent rating.

In August 2002 the veteran testified at a hearing at the RO 
that he still had residuals of the venereal disease he caught 
in service.  He claimed that he had venereal warts on his 
penis at that time, and was receiving treatment for that. 

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  He testified 
that he had venereal warts on his penis that started while he 
was in service, and that he was treated in service for 
venereal warts.  Since service, he reported he had been 
treated at a private county health department for this 
condition.  At the hearing the veteran submitted, along with 
a waiver of RO review, private treatment records from 
McClennan County STD Clinic, showing that the veteran 
received treatment from 1992 through 2004 for various 
venereal diseases, including syphilis, symptomatic GC 
(gonorrhea), and chancroid.

On VA examination in March 2007, it was noted that the 
findings and treatment for the veteran's newly acquired STDs 
(acute acquired chancroid in 2000 and acute episode of 
acquired syphilis in 2004), were well documented in the 
claims file, and there was no suggestion that these were in 
any way related to, or representative of residuals of, the 
prior gonorrhea and papilloma virus (condyloma) infections 
which the veteran experienced in service.  It was noted on 
examination that the veteran had no current symptoms of 
discharge, ulceration, warts, or dysuria.  The examiner 
diagnosed "recurrent, acute and transitory sexually 
transmitted diseases, treated and resolved, relative to 
repeated and unrelated exposures."  The examiner opined that 
there was "no evidence of any residual relationship to prior 
conditions treated during service, with resolution at that 
time".  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the decision Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 
supra. And equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran contends that he still has residuals of the 
venereal disease for which he was treated in service.  Based 
on the findings made on the March 2007 VA examination, it 
does not appear that the veteran currently has any type of 
venereal disease, including no discharge, ulceration, warts 
or dysuria.  In March 2007, the VA examiner essentially 
concluded that the veteran had recurrent, acute, and 
transitory STDs that were treated and resolved.  Thus, it is 
not clear that the veteran has a current disability.  
However, even if the Board were to concede a current 
disability, a review of the record shows that the only 
competent medical evidence of record addressing a link 
between any current STD disability and service, is the March 
2007 VA examiner's opinion, which is to the effect that the 
veteran's recurrent, acute, and transitory STD's were treated 
and resolved and were not related to prior conditions treated 
(and resolved) in service.  There is no competent medical 
evidence to the contrary.  Thus, service connection for any 
current venereal disease, other than condylomata acuminata, 
is not warranted, because there is no medical evidence in the 
claims file specifically relating the any current venereal 
disease, other than condylomata acuminata, to the venereal 
diseases for which he was treated in service. 

The Board also acknowledges the veteran's assertions that he 
still has residuals of the venereal disease for which he was 
treated in service.  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.  Here, if the veteran currently has venereal 
lesions or warts which are symptomatic, he would certainly be 
competent to report those symptoms.  However, the Board does 
not believe that a venereal disease or STD, as contrasted 
with symptoms, is subject to lay diagnosis.  The Board finds 
no basis for concluding that a lay person would be capable of 
discerning whether the veteran's current symptoms are related 
to the venereal disease for which he was treated in service, 
in the absence of specialized training.  The veteran has not 
established any specialized training for such qualifications.  
While he is capable of providing evidence of symptomatology, 
a lay person is generally not capable of opining on matters 
requiring medical knowledge, such as medical etiology and 
causation of disability.  Espiritu, supra.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for residuals of venereal 
disease, other than condylomata acuminata.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for residuals of venereal disease, other 
than condylomata acuminata, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for residuals of venereal disease, other 
than condylomata acuminata, is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


